 

 

spi

AO 2458 (Rey. 02/08/2019) Judgment.in a Criminal Petty Case (Modified) : , Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA .

United States of America , JUDGMENT IN A CRIMINAL CASE
: Y. - : oo (For Offenses Committed On or After November 1, 1987)

Luis Solano-Hernandez Case Number: 3:19-mj-23189

Jami L Ferrara. -
Defendant's Attorney

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 78680298 Bn a ED
THE DEFENDANT: | | |
. pleaded guilty to count(s) 1 of Complaint AUG 07 2019
[] was found guilty to count(s) - CLERK US DIST Met Goce
after.a plea of not guilty, — a? OTMEANTOISTHICT OF CAL LOBN! A

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offensé(sy°

 

 

. Title & Section Nature of Offense , Count Number(s)
81325. .. ILLEGAL ENTRY (Misdemeanor) . ae 1. -
_ © The defendant has been found not guilty on count(s) | :
[C) Count(s) . . . dismissed on the motion of the United States.
_ IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
_imprisoned for a term of:

 

D\TIME SERVED Qg.. . days

. Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, Ick. or DHS or other arresting agency return ail property and all documents in
the defendant’ s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

Il IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
| United States Attorney of any material change in the defendant § economic circumstances.

Wednesday, August 7, 2019

 

Date of Imposition of Sentence

Received Je see iy

DUSM | | | HONORABIE ROBERT N. BLOCK
: UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy a — — 3:19-mj-23189

 
